DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0115852 A1) in view of Minagawa (US 2018/0145503 A1).
For claim 1, Lee discloses an apparatus for protecting an overcurrent of a clutch control system (Fig. 1 of Lee discloses an apparatus for protecting an overcurrent of a motor control system – see Lee, Fig. 1, paragraph [0002]. It is noted that “a clutch control system” is rendered obvious by the prior art. Given that the reference shows the precise structure claimed by the present invention and the above recited term adds nothing to the claimed structure of the circuit, the phenomena, whether it is used in a clutch control system, is an intended use of the control system and that does not carry patentable weight. Since the clutch control system can be used within those selected use as well. Thus, the claimed limitation is rendered obvious by the prior art. Lee discloses protecting an overcurrent for motor control system 
a motor (Fig. 1 of Lee disclose a motor 20 – see Lee, Fig. 1, paragraph [00448]);
an inverter including a plurality of switching elements and configured to convert DC power into AC power by ON/OFF of the plurality of switching elements and to provide the AC power to the motor (Fig. 1 of Lee discloses an inverter 10 including a plurality of switching elements SH1-SH3 and SL1-SL3 and configured to convert DC power “VDD” into AC power supplied to the motor 10 by ON/OFF of the plurality of switching elements SH1-SH3 and SL1-SL3 and to provide the AC power to the motor 10 – see Lee, Fig. 1, paragraphs [0048] and [0058]);
a motor control unit configured to detect a current provided to the motor (Fig. 1 of Lee discloses a motor control unit 200 configured to detect a current provided to the motor 20 – see Lee, Fig. 1, paragraphs [0048]-[0049]); and
a microcomputer (Figs. 1-2 of Lee disclose a mode identification signal generating unit 50, a preliminary driving unit 100, an overcurrent reference voltage setting unit 300, an over-current detecting unit 400 and controller 500 which altogether constitute a microcomputer – see Lee, Figs. 1-2, paragraphs [0039]-0042]) having an overcurrent threshold for overcurrent detection set for each of a predetermined number of levels, and configured to compare the detected current with the overcurrent threshold for each level, to diagnose whether there is a level corresponding to an overcurrent (Figs. 2 and 8 of Lee disclose a microcomputer having an overcurrent threshold Vref for overcurrent detection set for each of a predetermined number of levels, and configured to compare the detected current Vs with the 
Lee discloses a microcomputer which is silent for measuring an overcurrent duration when there is level corresponding to the overcurrent.
However, Minagawa discloses an overcurrent protecting device (Fig. 2 of Minagawa discloses an overcurrent protecting device 32 – see Minagawa, Fig. 2, paragraphs [0050]) which is similar as Lee’s overcurrent protecting device. Minagawa discloses measuring an overcurrent duration T11 when there is level corresponding to the overcurrent – see Minagawa, Fig. 2-3, 4A and 5B, paragraphs [0057]-[0058], [0070]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lee to incorporate teaching of Minagawa for purpose of preventing surge current from appearing in the sensing current and protecting the motor control system from overcurrent.
Lee in view of Minagawa disclose the microcomputer to control the inverter based on the overcurrent duration (see Minagawa, Figs. 5B, paragraphs [0076]-[0080]).
Claim 6 is "method" claim which is either same or similar to that of the "an apparatus" claim 1. The explanation is omitted.
Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 2 and 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an apparatus for protecting an overcurrent of a clutch control sytem or method thereof comprising
an overcurrent protection unit configured to measure an overcurrent duration by operating a corresponding counter of the level corresponding to the overcurrent, and to limit a duty of a pulse width modulation signal for controlling the plurality of switching elements to a target duty set for the level when the overcurrent duration is equal to or more than a limit time set for the level.
Claims 3-5 and 8-10 are also allowed as being directly or indirectly dependent on the allowed claims 2 and 7, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THAI T DINH/Primary Examiner, Art Unit 2846